DISMISS; Opinion Filed May 9, 2013




                                          S In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                        No. 05-12-00496-CV

                      MAIN CARR DEVELOPMENT, LLC, Appellant
                                      V.
                             MARK A. CARR, Appellee

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 10-09820

                               MEMORANDUM OPINION
                         Before Justices Bridges, FitzGerald, and Myers
                                 Opinion by Justice FitzGerald
       By letter dated January 16, 2013, the Court informed appellant that the $175 filing fee

was overdue. We instructed appellant to pay the fee within ten days of the date of the letter. We

cautioned appellant that failure to pay the fee within the time requested would result in dismissal

of the appeal without further notice.

       As of today’s date, the required filing fee has not been paid. Accordingly, we dismiss the

appeal. See TEX. R. APP. P. 42.3(c).




                                                   /Kerry P. FitzGerald/
                                                   KERRY P. FITZGERALD
                                                   JUSTICE


120496F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

MAIN CARR DEVELOPMENT, LLC,                       On Appeal from the 192nd Judicial District
Appellant                                         Court, Dallas County, Texas
                                                  Trial Court Cause No. 10-09820.
No. 05-12-00496-CV       V.                       Opinion delivered by Justice FitzGerald.
                                                  Justices Bridges and Myers, participating.
MARK A. CARR, Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, MARK A. CARR, recover his costs of this appeal from
appellant, MAIN CARR DEVELOPMENT, LLC.


Judgment entered May 9, 2013.




                                                  /Kerry P. FitzGerald/
                                                  KERRY P. FITZGERALD
                                                  JUSTICE




                                            –2–